Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 17/703,544 filed on 03/24/2022.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a metal layer from the plurality of metal layers disposed on a same layer as the gate electrode and including a plurality of openings in the non-display area and the second intermediate layer connected to the first intermediate layer though the plurality of openings in the in the non-display area of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “a plurality of metal layers disposed on the plurality of signal lines, a metal layer from the plurality of metal layers disposed on a same layer as the gate electrode and including a plurality of openings in the non-display area" in lines 13-15. Then line 17 of claim 22 recites the first intermediate layer through the plurality of openings.
However, it is unclear as to what Applicant is intending to claim in view of the specification and drawings. The plurality of openings (212) appears to be formed in the metal layer 210 Not in a layer 170 where the gate electrode (160G) is formed as claimed. Therefore, the second intermediate layer 220 that disposed on the metal layer 210 is in connected to the first intermediate layer 200 through openings 212 and that is not on a same layer as the gate electrode. Fig. 3 clearly shows the plurality of opening 212 are NOT on a same layer as the gate electrode 160G and the second intermediate layer 220 connected to the first intermediate layer 200 through openings 212.
For the purposes of the subsequent examination this later interpretation is applied as provided below for clarity.
a plurality of metal layers disposed on the plurality of signal lines, a metal layer from the plurality of metal layers disposed on a same layer as the connection electrode and including a plurality of openings in the non-display area
 Claims 23-26 are rejected due to their dependence from claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub# 2020/0321406 to Lee in view of U.S. Pub# 2019/0179466 to Kim et al. (Kim).
Regarding independent claim 22, Lee discloses an electroluminescent display device (Fig.11) comprising a substrate (103) including a display area (an area where images are displayed, AAR and ¶0057; see examiner’s mark-up below) and a non-display area (an area where no image is displayed, NAR and ¶0058; see examiner’s mark-up below) that is adjacent to the display area (AAR);
a transistor (TR) disposed in the display area (AAR) on the substrate (103), the transistor (TR) including a semiconductor layer (CH), a gate electrode (GE), a source electrode (SE), and a drain electrode (DE);
 a connection electrode (the part connects DE to 121; see examiner’s mark-up below) connected to the drain electrode (DE) in the display area (AAR);
a light emitting diode (121, 122, 123) disposed in the display area (AAR), the light emitting diode (121, 122, 123) including a first driving electrode (121) connected to the connection electrode (the part connects DE to 121), at least one light emitting layer (122), and a second driving electrode (123);

    PNG
    media_image1.png
    462
    718
    media_image1.png
    Greyscale

Kim discloses:
a plurality of signal lines (Fig. 9: RLP2 and ¶0004, 0046 and 0133; see examiner’s mark-up; only one signal line is shown but there is an array of signal lines ¶0004, 0046) disposed on a same layer as the semiconductor layer (Fig. 8: DA: 211) in the non-display area (Fig. 9: NDA);
 a first intermediate layer (230) disposed on the plurality of signal lines (RLP2) and the transistor (210);
a plurality of metal layers (RLP1’s; see examiner’s mark-up; RLP1 considered sufficient to meet the broadest reasonable interpretation of the label “a plurality of metal layers”) disposed on the plurality of signal lines (RLP2), a metal layer (one of the RLP1) from the plurality of metal layers (RLP1’s) disposed on a same layer (230) as the gate electrode (211) and including a plurality of openings (see examiner’s mark-up) in the non-display area (NDA); and
a second intermediate layer (Fig. 9: 360) disposed on the metal layer (RLP1), the second intermediate layer (360) connected to the first intermediate layer (230) though the plurality of openings (see examiner’s mark-up) in the in the non-display area (NDA).

    PNG
    media_image2.png
    761
    807
    media_image2.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the non-display area of the electroluminescent display device as taught by Lee with the signal lines, first and second intermediate layers and a plurality of metal layers in order to connect the metal layer to the signal line through a contact hole that passes through the first intermediate layer and also to connect the signal line to another metal layer through another contact hole that passes through the first intermediate layer so as to provide an integrated touch screen, which prevents water from penetrating into touch electrodes. (see Kim ¶0010 and 0133).
Regarding claim 23, Lee and Kim disclose all of the limitations of claim 22 from which this claim depends.
Lee fails to explicitly disclose wherein the plurality of metal layers overlap the plurality of signal lines in the non-display area, and one of the plurality of metal layers includes a step.
Kim discloses wherein the plurality of metal layers (RLP1’s; see examiner’s mark-up above) overlap the plurality of signal lines (RLP2) in the non-display area (NDA), and one of the plurality of metal layers (RLP1) includes a step (see examiner’s mark-up above for step shape).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the non-display area of the electroluminescent display device as taught by Lee with the plurality of metal layers including a step in order to connect the metal layer to the signal line through a contact hole that passes through the first intermediate layer and also to connect the signal line to another metal layer through another contact hole that passes through the first intermediate layer so as to provide an integrated touch screen, which prevents water from penetrating into touch electrodes. (see Kim ¶0010 and 0133).
Regarding claim 24, Lee and Kim disclose all of the limitations of claim 22 from which this claim depends.
Lee fails to explicitly disclose wherein the first intermediate layer is disposed between the plurality of metal layers.
Kim discloses wherein the first intermediate layer (Fig. 9: 230) is disposed between the plurality of metal layers (RLP1’s; see examiner’s mark-up above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the non-display area of the electroluminescent display device as taught by Lee with the first intermediate layer that is disposed between the plurality of metal layers in order to connect the signal lines to the plurality of metal layer (¶0133).
Regarding claim 25, Lee discloses wherein another one of the plurality of metal layers (Fig. 11: TCE_3 and ¶0184) suppresses reflection of external light (¶0184).
Regarding claim 26, Lee and Kim disclose all of the limitations of claim 22 from which this claim depends.
Lee fails to explicitly disclose wherein the metal layer comprises a mesh shape.
Kim discloses wherein the metal layer comprises a mesh shape (see ¶0081).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the non-display area of the electroluminescent display device as taught by Lee with a mesh shape structure as taught by Kim in order to not overlap the red subpixel R, the green subpixels G, and the blue subpixel B of the pixels P (¶0081).
Allowable Subject Matter
Claims 1-3, 7,12-17, 20 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of independent claim 1 “a plurality of signal lines disposed on a same layer as the semiconductor layer, another metal layer from the plurality of metal layers including a plurality of openings, the second intermediate layer connected to the first intermediate layer though the plurality of openings in the in the non-display area, a protective layer disposed between the plurality of signal lines and the first intermediate layer, the protective layer including a plurality of contact holes exposing the metal layer, and wherein the metal layer connected to the other the metal layer though the plurality of contact holes” taken in combination with all other limitations of independent claim 1. 
Dependent claims 2-3, 7, 12-17, 20 and 27-31 are respectively inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Baek et al. (US Pub # 2020/0212139), Lee et al. (US Pub # 2020/0321406), Won et al. (US Pub # 2020/0194714), Choi et al. (US Pub # 2020/0176529), Park (US Pub # 2020/0075692), Kim et al. (U.S. Pub # 2019/0179466), Bae et al. (U.S. Pub# 2019/0165312), Park et al. (U.S. Pub # 2019/0206949), Seo et al. (U.S. Pub # 2019/0148672), Choi et al. (U.S. Pub # 2013/0009154), Park et al. (U.S. Pub # 2018/0124933).
Baek discloses an electroluminescent display device (Fig. 6) comprising: a substrate (110) including a display area (10) and a non-display area (30) that is adjacent to the display area, a transistor (combination of 210,130,170,230) disposed in the display area 10) on the substrate (110), the transistor including a semiconductor layer (130), a gate electrode (170), a source electrode (210), and a drain electrode (230), a connection electrode (the part connect 230 to 290) connected to the drain electrode (230) in the display area (10), a light emitting diode (200) disposed in the display area (10), the light emitting diode (200) including a first driving electrode (290) connected to the connection electrode (290), at least one light emitting layer (330), a plurality of signal lines (340) disposed on a same layer as the gate electrode (170) in the non- display area (30), a first intermediate layer (453) disposed on the plurality of signal lines (340).
                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896